DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 04/08/2021.
Claims 1, 2, 13, 14 and 21 have been amended; claim 23 has been canceled. Therefore, claims 1-22, 24 and 25 are currently pending in this application.

Response to Amendment
4.	The amendment to claims 1, 13 and 21 is sufficient to overcome the previous rejection under section §101. Accordingly, the Office withdraws the above rejection. Applicant’s arguments directed to section 101 are now moot since the above rejection has been withdrawn as a result of the current amendment.
	The amendment to claims 2 and 14 is sufficient to overcome the previous rejection under section §112(d). Accordingly, the Office withdraws the above rejection.      

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-22, 24 and 25 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 1, 13 and 21 recites, “. . . model comprising a set of reading parameters . . . which were previously measured from a plurality of individuals through interacting with the eye tracking device and the visual stimulation system”
	The specification in general describes that the eye tracking device can be configured to obtain oculomotor control data to characterize a subject’s oculomotor performance relative to age-matched normative control data (e.g. see [0037] to [0039] of the specification); however, there appears to be no specific description directed to “baseline reading performance data and baseline oculomotor control data which were previously measured from a plurality of individuals through interacting with the eye tracking device and the visual stimulation system” (emphasis added).
an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-12, 24 and 25 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1-12, claim 1 recites the term “the individual”, in line 10 of the claim; however, there is insufficient antecedent basis for the above term in the claim. Applicant is recommended to correct the above term as --an individual--.
	Regarding claims 24 and 25, claim 24 is dependent on canceled claim, namely previously presented claim 23; and therefore, the scope of claim 24 is indefinite. It is worth noting that claim 25 is also subjected to the same deficiency due to its dependency on claim 24.     




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 24 and 25 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Each of claims 24 and 25 fails to further limit the subject matter of a claim upon which the claim depends (or fails to include all the limitations of the claim upon which it depends). Particularly, claim 24 is dependent on previously presented claim 23, which is currently canceled; and therefore, claim 24 fails to comply with section §112(d). Due to its dependency on claim 24, clam 25 also fails to comply with section §112(d).  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-4, 13-16, 21 and 22 are rejected under 35 U.S.C.103 as being unpatentable over Breznitz 2014/0234826.
	Regarding claim 1, Breznitz teaches the following claimed limitations: a computer implemented method comprising: executing by a processor in a reading test system, machine-readable instructions stored in a non-transitory computer storage medium, which causes the reading test system to interact with at least an eye tracking device and a visual stimulation system to perform steps for reading performance and related reading impairment evaluation (see FIG 14, labels ‘1110’, ‘1111’, ‘1120’, ‘1140’: e.g. a computer system for evaluating a user’s reading, wherein the computer system involves a processor—label ‘1111’—that communicates with eye tracking device—label ‘1120’—and a visual stimulation system—‘1140’; and wherein the system evaluates reading performance and related reading impairment), comprising generating a reading performance model comprising a set of reading parameters based on baseline reading performance data 
e.g. the system generates a reading performance model that comprises a set of parameters; such as an initial reading level of the user, initial presentation pace and acceleration rate of the user, eye movement data, etc., wherein the above model provides an estimated reading performance for the user. In this regard, the data regarding the eye movement corresponds to the baseline oculomotor control data); determining one or more stimulus parameters for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual ([0129] lines 10-18: e.g. the system determines, based on the reading level received, a textual content relevant to the user; and wherein the system also determines, based on the initial presentation pace and acceleration rate of the user, a current presentation pace of the textual content. Thus, the textual content and/or the current presentation pace correspond to the one or more stimulus parameters); controlling an administration of the reading test to the individual based on the one or more stimulus parameters ([0129] lines 18-20; [0130]: e.g. the system manipulates the presentation of the textual content based on the presentation pace determined above; and therefore, it controls the administration of the reading test to the individual based on the one or more stimulus parameters); receiving reading performance data, through interacting with the eye   tracking device and the visual stimulation system, characterizing one or more responses made by the individual in the reading test, and eye movement data characterizing eye movements made by the individual during the reading test ([0131] lines 8-18; [0132]: e.g. the system presents a reading comprehension exercise to the user, wherein the exercise is scored for evaluating the user’s reading level. It is 
understood that the user provides one or more responses/answers when responding to the exercise. The system further analyzes the user’s eye movement data, detected via the eye tracking device during the above exercise, to evaluate the user’s reading level).
	Although Breznitz does not explicitly describe that the baseline data is based on previously measured data from a plurality of individuals through interacting with the eye tracking device and the visual stimulation system, Breznitz already teaches the process of generate a database based on data collected and evaluated regarding plurality of users, wherein such data includes: reading impairment, reading level, language level, etc., and wherein such data is utilized to establish one or more parameters; such as average reading pace for each group of users, reading level, etc. ([0084] to [0086]).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Breznitz’s system; for example, by incorporating an additional step(s) that requires gathering data from one or more group of users, wherein the eye tracking device tracks each user’s eye(s) as each user is reading a textual content during one or more assessment sessions; and wherein the system’s algorithm is further upgraded to generate reading performance and/or impairment results as applied to each group of users, etc., so that the data obtained regarding the individual’s reading performance is further evaluated based on the results obtained with respect to at least one group—such as, a group involving users that share one or more common attributes with the individual, etc., so that the accuracy of the result that the system generates is further improved.  

The embodiment discussed above does not explicitly describe, “updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual, and repeating the generating, the controlling, the receiving and the updating according to a criterion to refine the estimated reading performance for the individual for a plurality of subsequent administrations of the reading test for the related reading impairment determination”.
However, Breznitz already describes an implementation where the system performs a refinement process, wherein the system updates the initial reading pace of the user based on a reading pace calculated during the evaluation the user’s reading level (see [0113]); and wherein the system further repeats the refinement process until an optimal reading pace, which represents the personal reading pace of the user, is obtained (see [0114], [0115]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Breznitz’s system; for example, by incorporating an algorithm that refines one or more of the parameters of the model based on one or more results, such as calculating a new reading pace; and wherein the system further repeats one or more of the evaluation process until one or more optimal results are obtained (e.g. personal reading pace, a personal reading level, etc.), in order to further improve the consistency or reliability of the results that the system is generating regarding the reading performance of the individual. 

Regarding claim 2, Breznitz teaches the claimed limitations as discussed above per claim 1. 
Breznitz further teaches, wherein the reading performance model is a parametric behavior model ([0129] lines 1-10; [0132] lines 1-10: e.g. as already indicated per claim 1, the system utilizes a set of parameters; such as an initial reading level of the user, initial presentation pace and acceleration rate of the user, etc. Thus, the reading performance model is at least a parametric behavior model). 
Regarding claim 3, Breznitz teaches the claimed limitations as discussed above per claim 2. 
The limitation, “generating a prior joint probability density function for all reading parameters of the reading performance model”, is directed to the algorithm that the claimed system utilizes in determining the reading parameters.
Although Breznitz does not explicitly describe the above prior joint probability density function, Breznitz already describes that describes that the system collects, prior to conducting the reading evaluation, reading parameters—such as the initial reading level of the user, the initial presentation pace and acceleration rate, etc. (see [0129] lines 1-10; [0131] lines 12-14).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breznitz’s system; for example, by incorporating an algorithm that determines the prior joint probability for the reading parameters (e.g. the reading level; the presentation pace and acceleration rate, etc.), and wherein the system further applies the above probability when determining the reading performance of the user, so that the accuracy and reliability of the reading performance result is further improved.
Regarding claim 4, Breznitz teaches the claimed limitations as discussed above per claim 3. 
The limitation, “wherein the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior”, is already addressed above per the modification discussed with 
Regarding claim 13, Breznitz teaches the following claimed limitations: a reading test system comprising: a non-transitory memory to store machine readable instructions and data; a processor to access the memory and execute the machine readable instructions, the machine readable instructions causing the processor in the reading test system to interact with at least an eye tracking device and a visual stimulation system to perform steps for reading performance and related reading impairment evaluation ([0129] lines 1-4; also see FIG 14, labels ‘1110’, ‘1111’, ‘1120’, ‘1140’: e.g. a computer system implementing least one processor, which executes software application for evaluating a user’s reading. Accordingly, the system already incorporates a non-transitory memory and a processor, as claimed; and wherein the system evaluates reading performance and related reading impairment) wherein the reading test system is caused to: define a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data, wherein the reading performance model provides an estimated reading performance for an individual ([0129] lines 1-11; [0132]: e.g. the system generates a reading performance model that comprises a set of parameters; such as an initial reading level of the user, initial presentation pace and acceleration rate of the user, eye movement data, etc., wherein the above model provides an estimated reading performance for the user. In this regard, the data regarding the eye movement corresponds to the baseline oculomotor control data); determine a stimulus parameter for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual ([0129] lines 10-18: e.g. the system determines, based on the reading level received, a textual content relevant to the user; and wherein the system also determines, based on the initial presentation pace and acceleration rate of the user, a current presentation pace of the textual content. Thus, the current presentation pace correspond to a stimulus parameter); control an administration of the reading test to the individual based on the stimulus parameter ([0129] lines 18-20; [0130]: e.g. the system manipulates the presentation of the textual content based on the presentation pace determined above; and therefore, it controls the administration of the reading test to the individual based on the stimulus parameter); receive reading performance data, through interacting with the eye tracking device and the visual stimulation system, characterizing one or more responses of the individual based on the reading test, and eye movement data characterizing eye movements made by the individual during the reading test ([0131] lines 8-18; [0132]: e.g. the system presents a reading comprehension exercise to the user, wherein the exercise is scored for evaluating the user’s reading level. It is understood that the user provides one or more responses/answers when responding to the exercise. The system further analyzes the user’s eye movement data, detected via the eye tracking device during the above exercise, to evaluate the user’s reading level).


Although Breznitz does not explicitly describe that the baseline data is based on previously measured data from a plurality of individuals through interacting with the eye tracking device and the visual stimulation system, Breznitz already teaches the process of generate a database based on data collected and evaluated regarding plurality of users, wherein such data includes: reading impairment, reading level, language level, etc., and wherein such data is utilized to establish one or more parameters; such as average reading pace for each group of users, reading level, etc. ([0084] to [0086]).   
Breznitz’s system; for example, by incorporating an additional step(s) that requires gathering data from one or more group of users, wherein the eye tracking device tracks each user’s eye(s) as each user is reading a textual content during one or more assessment sessions; and wherein the system’s algorithm is further upgraded to generate reading performance and/or impairment results as applied to each group of users, etc., so that the data obtained regarding the individual’s reading performance is further evaluated based on the results obtained with respect to at least one group—such as, a group involving users that share one or more common attributes with the individual, etc., so that the accuracy of the result that the system generates is further improved.  
The embodiment discussed above does not explicitly describe, “update the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual or the related reading impairment determination”. 
However, Breznitz already describes an implementation where the system performs a refinement process, wherein the system updates the initial reading pace of the user based on a reading pace calculated during the evaluation the user’s reading level (see [0113]); and wherein the system further repeats the refinement process until an optimal reading pace, which represents the personal reading pace of the user, is obtained (see [0114], [0115]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Breznitz’s system; for example, by incorporating an algorithm that refines one or more of the parameters of the model based on one or more results, 
such as calculating a new reading pace; and wherein the system further repeats the one or more of the evaluation process until one or more optimal results are obtained (e.g. personal reading pace, a personal reading level, etc.), in order to improve the consistency or reliability of the results that the system is generating regarding the reading performance of the user. 
Regarding claim 14, Breznitz teaches the claimed limitations as discussed above per claim 13. 
Breznitz further teaches, a stimulation system to administer the reading test to the individual according to the stimulus parameter, wherein the processor controls the stimulation system to control the administration of the reading test to the individual and to capture the eye movement data generated by an eye tracking system ([0130]; [0132]: e.g. as already discussed per claim 13, the system manipulates the presentation of the textual content based on the presentation pace determined above; such as erasing, blurring or 
graphically manipulating the text part. Furthermore, the system tracks the user’s eye movement while the user is reading the textual content); and a data exchange interface to send or receive data, wherein the data exchange interface corresponds to one of a graphic user interface for tester to input data or parameters, a USB port, and a serial port or network interface to transfer the data ([0071], [0131] lines 14-18: e.g. the system also presents a comprehension exercise where the user is required to provide one or more responses. In this regard, the system already implements at least an interface, such as a touch screen interface [0071], that allows the system to receive input from the user).
Breznitz teaches the claimed limitations as discussed above per claim 14. 
The limitation, “repeat the determining, the controlling, the receiving and the updating according to a criterion to refine the estimated reading performance for the individual for a plurality of subsequent administrations of the reading test”, is already addressed per the modification discussed with respect to claim 13.  Particularly, the modified system already repeats the one or more of the evaluation process until one or more optimal results are obtained (e.g. personal reading pace, a personal reading level, etc.), in order to improve the accuracy of the results that the system is generating regarding the reading performance of the user. 
Regarding claim 16, Breznitz teaches the claimed limitations as discussed above per claim 15. 
The limitation, “generating a prior probability density function for each reading parameter of the reading performance model”, is directed to the algorithm that the claimed system utilizes in determining the reading parameters.
Although Breznitz does not explicitly describe the above prior probability density function, Breznitz already describes that describes that the system collects, prior to conducting the reading evaluation, reading parameters—such as the initial reading level of the user, the initial presentation pace and acceleration rate, etc. ([0129] lines 1-10; [0131] lines 12-14).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breznitz’s system; for example, by incorporating an algorithm that determines e.g. the reading level; the presentation pace and acceleration rate, etc.), and wherein the system further 
applies data from the above probability when determining the reading performance of the user, so that the accuracy and reliability of the reading performance result is further improved.
Regarding claim 21, Breznitz teaches the following claimed limitations: a computer implemented method comprising: executing by a processor in a reading test system, machine-readable instructions stored in a non-transitory computer storage medium, which causes the reading test system to interact with at least an eye tracking device and a visual stimulation system to perform steps for reading performance and related reading impairment evaluation (see FIG 14, labels ‘1110’, ‘1111’, ‘1120’, ‘1140’: e.g. a computer system for evaluating a user’s reading, wherein the computer system involves a processor—label ‘1111’—that communicates with eye tracking device—label ‘1120’—and a visual stimulation system—‘1140’; and wherein the system evaluates reading performance and related reading impairment), comprising: defining a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data, wherein the reading performance model provides an estimated reading performance for an individual ([0129] lines 1-11; [0132]: e.g. a computer system for evaluating reading performance, wherein the system generates a reading performance model that comprises a set of parameters; such as an initial reading level of the user, initial presentation pace and acceleration rate of the user, eye movement data, etc., wherein the above model provides an estimated reading performance for the user. In this regard, the data regarding the eye movement corresponds to the baseline oculomotor control data); receiving reading performance data, through interacting with the eye tracking characterizing one or more responses of the individual based on a plurality of administered reading test to the individual, and eye movement data characterizing eye movements made by the individual during each administered reading test ([0131] lines 8-18; [0132]: e.g. the system presents a reading comprehension exercise to the user, wherein the exercise is scored for evaluating the user’s reading level. It is understood that the user provides one or more responses/answers when responding to the exercise. The system further analyzes the user’s eye movement data, detected via the eye tracking device during the above exercise, to evaluate the user’s reading level).
Although Breznitz does not explicitly describe that the baseline data is based on previously measured data from a plurality of individuals through interacting with the eye tracking device and the visual stimulation system, Breznitz already teaches the process of generate a database based on data collected and evaluated regarding plurality of users, wherein such data includes: reading impairment, reading level, language level, etc., and wherein such data is utilized to establish one or more parameters; such as average reading pace for each group of users, reading level, etc. ([0084] to [0086]).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Breznitz’s system; for example, by incorporating an additional step(s) that requires gathering data from one or more group of users, wherein the eye tracking device tracks each user’s eye(s) as each user is reading a textual content during one or more assessment sessions; and wherein the system’s algorithm is further upgraded to generate reading performance and/or impairment results as applied to each group of users, etc., so that the data obtained regarding the individual’s reading performance is 
The embodiment discussed above does not explicitly describe, “updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance or the related reading impairment determination  for the individual”.
However, Breznitz already describes an implementation where the system performs a refinement process, wherein the system updates the initial reading pace of the user based on a reading pace calculated during the evaluation the user’s reading level (see [0113]); and wherein the system further repeats the refinement process until an optimal reading pace, which represents the personal reading pace of the user, is obtained (see [0114], [0115]).

Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Breznitz’s system; for example, by incorporating an algorithm that refines one or more of the parameters of the model based on one or more results, such as calculating a new reading pace; and wherein the system further repeats the one or more of the evaluation process until one or more optimal results are obtained (e.g. personal reading pace, a personal reading level, etc.), in order to improve the consistency or reliability of the results that the system is generating regarding the reading performance of the individual.  
Breznitz teaches the claimed limitations as discussed above per claim 21. 
Breznitz does not explicitly describe, generating a prior probability density function for each reading parameter of the reading performance model, wherein the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior. 
However, the above limitation is directed to an algorithm that the claimed system utilizes.
Although Breznitz does not explicitly describe the above probability density function, Breznitz already describes that describes that the system collects, prior to conducting the reading evaluation, reading parameters—such as the initial reading level of the user, the initial presentation pace and acceleration rate, etc. ([0129] lines 1-10; [0131] lines 12-14).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breznitz’s system; for example, by incorporating an algorithm that determines the prior probability for each of the one or more reading parameters (e.g. the reading level; the presentation pace and acceleration rate, etc.), and wherein the system further applies data from the above probability when determining the reading performance of the user, so that the accuracy and reliability of the reading performance result is further improved.
In addition, given the above modification, it is worth noting that the probability density is at least “informative prior” since it relies on the prior data, etc.   

Response to Arguments.
9.	Applicant’s arguments have been fully considered (the arguments filed on 04/08/2021). However, the arguments are not persuasive. Applicant argues, 
Breznitz does not disclose or suggest, at least, "generating a reading performance model comprising a set of reading parameters . . . an estimated reading performance for the individual," or "updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual" as recited in claim 1 (as amended).  
Rather, Breznitz ([0129-0132]) merely discloses that the reading application software uses a user's personal data to set an initial presentation pace and acceleration rate at each given time frame to manipulate the text part and text content (such as blurring or erasing from beginning to end of presented textual content) to analyze and to evaluate the reading level (i.e., reading speed and comprehension combined). The entire disclosure is about using the software to improve reading speed through controlling the pace of textual content presented in each run. 
Breznitz in the entire disclosure however, is silent in mentioning an alleged "model", let alone disclosing or suggesting "generating a reading performance model", which is based on baseline reading performance data and/or baseline oculomotor control data previously measured from a plurality of individuals through interacting with the eye tracking device and the visual stimulation system. Breznitz consequently cannot disclose or suggest using the reading performance model to "provide an estimated reading performance for the individual", let alone "updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual" as recited in claim 1 (as amended) . . . 
. . . In addition, Breznitz's (see [0131]) disclosure of past evaluation of reading speed for improvement of current reading speed does not necessarily automatically generate an alleged "prior probability density function". There is simply no such written support. Accordingly, claim 22 is submitted to be allowable . . .
 		The Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, although Applicant has highlighted the limitation “generating a reading performance model”, the argument does not appear to indicate any specific reason as to why Breznitz is considered to lack the process of generating a reading performance Breznitz collects various data relating to the user, such as the user’s reading level based on personal data received from a database (or user input), wherein the system also tracks—via eye tracking device—that user’s eye(s) as the user is reading text; and thereby the system determines the user’s reading speed and reading level ([0129] and [0132]). Accordingly, the above implementation teaches the process of generating a reading performance model that involves a set of reading parameters based on baseline reading performance data and/or baseline oculomotor control data. Of course, Breznitz may not recite the term “model”; however, this does not necessarily imply that Breznitz lacks the process of generating a reading performance model. Consequently, Applicant’s arguments are not persuasive. 	
	Secondly, the argument appears to be directed to a piecemeal analysis since it does not consider the modification applied to Breznitz. For instance, Applicant has identified some sections from the reference ([0129] to [0132]) to challenge Breznitz’s teaching as applied to the limitation directed to the updating process. However, the limitations directed to the updating and the repeating process (i.e. “updating the set of reading parameters . . .administrations of the reading test for the related reading impairment determination”, see claim 1) are addressed based on the modification applied to Breznitz. As already discussed above (see the analysis under section §103), Breznitz describes an implementation where the system performs a refinement process, such as updating the initial reading pace of the user based on a reading pace calculated during the evaluation the user’s reading level ([0113]); and wherein the system further repeats the refinement process until an optimal reading pace, which represents the personal reading pace of the user, is obtained (see [0114], [0115]).
Breznitz’s teachings indicated above, one of ordinary skill in the art would be motivated to modify Breznitz’s system; for example, by incorporating an algorithm that refines one or more of the parameters of the model based on one or more results, such as calculating a new reading pace; and wherein the system further repeats one or more of the evaluation process until one or more optimal results are obtained (e.g. an optimal personal reading pace, an optimal personal reading level, etc.), in order to further improve the consistency or reliability of the results that the system is generating regarding the reading performance of the individual. 
It is also worth noting that a further modification is applied to Breznitz in order to address the specific limitation currently added (e.g. the limitation directed to establishing baseline data based on previously measured data from a plurality of individuals through interacting with the eye tracking device and the visual stimulation system). 
However, the argument does not appear to challenge or consider the modification discussed above. Consequently, Applicant’s arguments are not persuasive.  
Thirdly, regarding claim 22, Applicant is emphasizing that Breznitz lacks the limitation regarding “generating a prior probability density function". However, this argument is also directed to a piecemeal analysis since the argument does not challenge or consider the modification applied to Breznitz. It is worth noting that the office-action already indicates that Breznitz does not explicitly describe the claimed probability density function. However, the office-action notes that Breznitz collects, prior to conducting the reading evaluation, various reading parameters—such as the initial reading level of the user, the initial presentation pace and acceleration rate, etc. (see [0129] lines 1-10; [0131] lines 12-14).
Breznitz is creating—based on data collected regarding the user—a plurality of parameters (e.g. the initial reading level of the user, the initial presentation pace and acceleration rate, etc.), then is Breznitz implicitly  generating at least one function for each reading parameter of the reading performance model.  Thus, given the above teaching, one of ordinary skill in the art would be motivated to modify Breznitz’s system; for example, by incorporating an algorithm that determines the prior probability for each of the one or more reading parameters (e.g. the reading level; the presentation pace and acceleration rate, etc.), and wherein the system further applies data from the above probability when determining the reading performance of the user, so that the accuracy and reliability of the reading performance result is further improved.
	Thus, at least for the reasons discussed above, the Office concludes that  Applicant’s arguments directed to the current claims are not persuasive. 
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715